 


109 HR 2391 IH: Safe Communities and Safe Schools Mercury Reduction Act of 2005
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2391 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Ms. Baldwin (for herself, Mr. Burton of Indiana, Mr. Payne, Mr. Stark, Ms. Lee, Mr. McDermott, Mr. Menendez, Mr. Owens, Ms. Jackson-Lee of Texas, Mr. Kucinich, Mr. Grijalva, Mr. Sanders, Mr. Hastings of Florida, and Mr. Wexler) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for the reduction of mercury in the environment. 
 
 
1.Short titleThis Act may be cited as the Safe Communities and Safe Schools Mercury Reduction Act of 2005. 
2.FindingsThe Congress finds the following: 
(1)Mercury is a naturally occurring element and bioaccumulative toxin that is easily absorbed through skin and respiratory and gastrointestinal tissues. 
(2)Although mercury is naturally occurring, studies have shown that its concentration has increased dramatically over the past 150 to 200 years due to mining and industrial activities. 
(3)Common sources of mercury released into the environment include breakage of mercury-containing products like fluorescent bulbs and thermometers, the manufacturing of mercury-containing products, and incineration of mercury-containing products.  
(4)According to recent studies, mercury deposits are a significant public health threat in many States throughout the United States. 
(5)Fetuses, infants, and young children are at the greatest risk from chronic low level mercury exposure. 
(6)A study by the Centers for Disease Control and Prevention found that approximately 8 percent of women of childbearing age in the United States had mercury levels exceeding the level considered safe by the Environmental Protection Agency for protecting the fetus. This translates into approximately 60,000 babies born each year in the United States at risk of developmental harm due to mercury exposure in the womb. 
(7)A study published in the Journal of Obstetrics and Gynecology found that elevated mercury exposures associated with seafood could be linked to an increased risk of infertility in both men and women. 
(8)Mercury pollution is widespread. As of early 2003, 43 States had issued mercury fish consumption advisories for one or more freshwater or marine fish. 
(9)Mercury is the most common pollutant triggering fish consumption advisories in the United States. The number of mercury advisories has increased 138 percent from 1994 to 2002. In 2002, mercury advisories covered 12,000,000 lake acres and 470,000 river miles. 
(10)According to the Mercury Study Report, prepared by the Environmental Protection Agency and submitted to Congress in 1997, mercury fever thermometers contribute approximately 17 tons of mercury to solid waste each year. 
(11)Numerous mercury spills have been documented in schools, often causing thousands of dollars to clean up. A mercury spill in Washington, D.C., in September of 2003 cost over $1,000,000 to clean up and resulted in a temporary school closure of several weeks. 
(12)Mercury-containing thermostats generally contain 3 grams of mercury, which is enough mercury to poison a 60 acre lake for one year. 
(13)Automobile scrapping is the fourth largest source of mercury pollution nationwide, behind waste incineration, coal-fired power plants, and commercial and industrial boilers. It is estimated that about 20,000 pounds of automotive mercury are released each year in the United States. 
3.Grant program 
(a)EstablishmentThe Administrator of the Environmental Protection Agency (in this Act referred to as the Administrator) shall establish a program for making renewable grants to governmental and nonprofit agencies and organizations, and to for-profit entities, for projects to— 
(1)reduce harmful free-flowing elemental mercury and mercury-added products from the environment; 
(2)safely dispose of or recycle harmful mercury;  
(3)educate communities and citizens about the harmful effects of mercury;  
(4)develop and carry out a plan, in accordance with guidance provided by the Administrator under section 5, on how to eliminate free flowing mercury and instruments containing mercury from the premises of K–12 public and private schools; 
(5)carry out a mercury thermometer exchange program; or 
(6)facilitate the recovery and safe disposal and management of mercury-added components from automobiles. 
(b)Procedures and selection criteriaThe Administrator shall establish procedures for the selection of grant recipients under this section, including requirements that appropriate records and information be made available to the Administrator as necessary to ensure that grant funds are used for the purposes for which they are provided. Criteria for selection shall include— 
(1)strengths and weaknesses of the project; 
(2)adequacy of overall project design; 
(3)competency of proposed staff; 
(4)suitability of applicant’s available resources; 
(5)appropriateness of the proposed project duration and budget; and 
(6)probability that the project will accomplish stated objectives. 
(c)Recycling programsFunds provided through a grant provided under this section may be used for a recycling program only if more than 50 percent of the total material recycled under the program is mercury. 
(d)Automobile componentsThe Administrator shall encourage States to develop programs that facilitate the recovery and safe disposal and management of mercury-added component parts from automobiles. These programs should target the removal of mercury-added components when they are being replaced or removed from scrapped vehicles.  
(e)Authorization of appropriationsThere are authorized to be appropriated to the Administrator for carrying out this section $75,000,000 for each of the fiscal years 2006 through 2009.  
4.Sale of thermometers; thermostat replacement and recycling 
(a)In generalSubtitle C of the Solid Waste Disposal Act (42 U.S.C. 6921 et seq.) is amended by adding at the end the following: 
 
3024.Mercury 
(a)Sale of thermometersEffective beginning 180 days after the date of enactment of this section— 
(1)a person shall not sell or supply a mercury fever thermometer to a consumer, except by prescription; and 
(2)with each mercury fever thermometer sold or supplied by prescription, the manufacturer of the thermometer shall provide clear instructions on— 
(A)careful handling of the thermometer to avoid breakage; and 
(B)proper cleanup of the thermometer and its contents in the event of breakage. 
(b)Thermostat replacementEffective beginning 2 years after the date of enactment of this section— 
(1)a contractor who replaces a building thermostat in a residential or commercial building shall dispose of the replaced thermostat through a recycling program established or participated in under paragraph (2); and 
(2)each manufacturer of building thermostats for installation in a residential or commercial building shall— 
(A)establish or participate in a program for the safe and environmentally responsible recycling of thermostats replaced by the manufacturer’s thermostats; and 
(B)establish or participate in a program to clearly educate individuals who sell or install the manufacturer’s thermostats about the program established under subparagraph (A).. 
(b)Conforming amendmentSection 1001 of the Solid Waste Disposal Act (42 U.S.C. prec. 6901) is amended by adding at the end of the items relating to subtitle C the following:  
 
 
Sec. 3024. Mercury. 
5.School premises guidanceNot later than 1 year after the date of enactment of this Act, the Administrator shall publish guidance to assist State and local governments to remove elemental free-flowing mercury and mercury-added instruments from the premises of public and private schools. Thermostats, computers, and motorized vehicles shall not be considered instruments for the purposes of this section. 
6.Annual reportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator, after obtaining necessary information from appropriate State agencies, shall transmit to the Congress a report on the progress made under this Act. Such report shall include— 
(1)an executive summary; 
(2)a brief description of the background of this Act; 
(3)a State-by-State progress summary of mercury reduction efforts relating to this Act, including a quantitative analysis of the amount of mercury eliminated, recycled, or disposed of in each State, and an identification of the method or program responsible; 
(4)a description of grants and amounts awarded under section 3, and of the criteria used for awarding those grants; 
(5)a summary of a few selected mercury reduction programs that received grants, with a description of the success or problems each program had; 
(6)a detailed financial reporting of total administration costs of carrying out this Act; 
(7)a joint summary, by the Administrator and appropriate State officials, that describes the coordination and communication progress and problems between the Federal and State Governments in carrying out this Act; and 
(8)recommendations for greater efficiency or improvement of administration of this Act. 
7.Mercury amalgam reduction 
(a)In generalNot later than 3 years after the date of enactment of this Act, the Administrator shall issue guidelines that specify requirements for dentists to capture 90 percent or more of mercury-laden amalgam when administering amalgam to, or recovering amalgam from, their patients. 
(b)ConsiderationsThe guidelines described in subsection (a) shall take into account— 
(1)Federal, State, and local mercury-laden amalgam programs in existence; 
(2)current use of mercury-laden amalgam by dentists; 
(3)current waste management practices used by dental offices and their mercury-laden amalgam capture rates; 
(4)the number of technologies that capture mercury-laden amalgam, and their availability, capture rates, and affordability; 
(5)the economic costs to dental offices in meeting the 90 percent capture requirements; 
(6)structural designs of office buildings that may restrict technologies that can be used to capture mercury-laden amalgam; 
(7)implementing a process in which dental offices can request an exemption waiver from meeting these requirements; 
(8)geographic areas where the bioaccumulation of mercury-laden amalgam is more likely; and 
(9)lack of recycling or waste management programs or infrastructure that supports the safe removal and management of mercury-laden amalgam within reasonable proximities to dental offices. 
 
